PER CURIAM.
Appellant seeks reversal of an order of the Circuit Court denying him the right of homestead as a defense to a writ of execution and sheriff’s levy on property which appellant owned and claimed as homestead as provided for by Article X, § 4, of the Florida Constitution.
We have carefully considered all of appellant’s contentions on appeal in the light of the record before us, briefs and arguments of counsel and have concluded that no reversible error has been made to appear. The findings of the chancellor are clothed with a presumption of correctness and will be sustained unless shown to be clearly erroneous.
Affirmed.